                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

KEVIN RICHARDS,

                       Plaintiff,                     Case Number 19-13224
v.                                                    Honorable David M. Lawson

WARREN POLICE DEPARTMENT,
JOHN DOE #1, JOHN DOE #2, JOHN DOE #3,
JOHN DOE #4, and JOHN DOE #5,

                  Defendants.
_______________________________________/

     OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
            AND DISMISSING COMPLAINT WITHOUT PREJUDICE

       Plaintiff Kevin Richards filed a pro se complaint against the Warren Police Department

and five unnamed police officers in which he alleged that he was assaulted and mistreated when

they entered his home without a warrant and arrested him for domestic violence and resisting

arrest. As the case progressed, pro bono counsel appeared for Richards. However, he never

identified the John Doe defendants or joined them as parties. The Warren Police Department has

filed a motion for summary judgment, arguing that the case cannot proceed properly against

pseudonymously named individuals and it is too late to add the actual police officers now. It also

argues that the Warren Police Department is merely an agency of the unnamed City of Warren and

the police department is not a juridical entity that can be sued. In addition to these procedural

defenses, the defendant contends that the plaintiff’s claims are precluded by the substantive rulings

of the state court in the underlying criminal prosecution. The motion is fully briefed, and oral

argument will not aid in the disposition. The Court will decide the motion on the papers. See E.D.

Mich. LR 7.1(f)(2). Because the plaintiff cannot overcome his procedural missteps and the proper
party defendants are not before the Court, the motion will be granted, and the case will be

dismissed without prejudice.

                                                  I.

       The plaintiff’s claims are based on an incident that occurred on November 2, 2017, when

he was at home with his wife in Warren, Michigan. He alleges in his complaint that Warren city

police officers entered his home, used excessive force to subdue him, and confined him in jail

where he was denied medical attention. The parties have not developed the facts of the case in

their motion briefs, but the plaintiff’s story has been told in his complaint.

       According to that paper, on the night in question, five officers of the Warren city police

department came to the plaintiff’s home and “began knocking on the doors and windows.” The

plaintiff was on a video phone call with his brother, and he began to record the ensuing incidents.

       The plaintiff alleges that the officers entered the home by force, and he asked them to leave.

They did not. Instead, two of the officers grabbed the plaintiff by his wrists, with one holding each

arm; a third officer snatched the phone from his left hand and threw it to the ground, smashing it;

the fourth then tackled the plaintiff onto his living room couch, while the fifth officer pepper

sprayed him. The first two officers proceeded to punch the plaintiff in his sides, while the third

kicked the back of his legs, and the fourth grabbed him by the hair and began to punch him in the

head. The officers then handcuffed the plaintiff and conveyed him to the back seat of a police car.

After he was in the police cruiser, one of the officers punched him several more times in the face,

while he was seated and cuffed. When one of the officers got into the front seat of the car, the

plaintiff asked for medical attention, but his request was denied.

       The plaintiff was taken to the Warren City Jail, where he began to dry heave and almost

passed out due to the earlier blows to his head. He again asked for medical attention, and the




                                                 -2-
request again was refused. The plaintiff says that he then was held in solitary confinement for

some time, until he was transferred to the Macomb County Jail to await trial.

       The defendants present a somewhat more expansive narrative, which was supported by

specimens of the police reports and transcripts from the state court criminal prosecution that

followed the plaintiff’s arrest. According to them, the officers responded to a 911 call that stated

a white female was observed “screaming 9-1-1” as she was “dragged across the front yard” of the

Warren residence by a white male. The woman was dragged into the house by the unidentified

male, and no one was seen leaving the residence before the 911 call was placed. When officers

arrived, the house was dark. Two officers began to make their way around the residence calling

out to any occupants and knocking on windows. One officer saw a white female in the bathroom

applying makeup in an apparent attempt “to cover something up.” Finally, a male voice responded

to another officer’s continued knocking at the door, but the door was not opened.

       When the plaintiff eventually opened the door, he had a cell phone in his hand and appeared

to be recording with it. Officers saw past him and spotted a white female who was crying, had a

bruise under one eye, and appeared “fearful” and “in distress.” When officers then entered the

home, the plaintiff became “irate,” and he began “screaming” and demanding to know why the

officers were in his house, threw his phone on the ground, and then “assumed a bladed stance,”

while “yelling that he had done nothing wrong.” Officers attempted to “detain” the plaintiff by

grabbing his wrists and then fell onto the couch with the plaintiff as they continued to restrain and

attempted to handcuff him. When the plaintiff began “thrashing around” on the couch, one officer

used pepper spray to subdue him. A brief tussle ensued while the plaintiff continued struggling

and trying to break free.




                                                -3-
       The plaintiff was charged with domestic violence and resisting and obstructing a police

officer. He was bound over for trial and eventually pleaded no contest. The plaintiff’s trial counsel

attempted unsuccessfully to challenge the legality of the charges at the preliminary examination

and later via a motion to quash the information and a motion to suppress. The defense argued that

the charges should be dismissed because (1) the entry into the home was without a warrant and

there were no exigent circumstances to justify the warrantless intrusion, and any evidence derived

subsequent to the unlawful entry therefore must be suppressed, and (2) the plaintiff had a legally

recognized privilege to act in self-defense against an unlawful arrest, and he therefore could not

be held liable on the count of resisting and obstructing. The trial court denied both motions, after

concluding that there was ample probable cause to suspect that a domestic assault had occurred on

the premises, and the entry into the home was justified by exigent circumstances. The plaintiff

filed a motion to stay the case for an interlocutory appeal, which was denied. He then pleaded no

contest to both charges. He later filed a motion to withdraw his plea, which was denied. He

eventually filed a delayed application for leave to appeal in the Michigan Court of Appeals, which

was denied summarily “for lack of merit in the grounds presented.” His application for leave to

appeal to the Michigan Supreme Court also was denied in a one-sentence order because the court

was not persuaded “that the question presented should be reviewed.”

       The plaintiff filed his pro se civil rights complaint in this case on November 1, 2019. The

case initially was referred to the assigned magistrate judge for management of all pretrial

proceedings. However, the magistrate judge granted a request to refer the case for appointment of

pro bono counsel, and plaintiff’s counsel appeared on March 10, 2020. After discovery closed

and the defendants filed their motion for summary judgment, the Court took note that counsel had

appeared to represent the plaintiff, and the referral to the magistrate judge was withdrawn.




                                                -4-
       The sparse pro se pleadings are vague on the precise nature of the claims. The complaint

never was amended, even after counsel was appointed for the plaintiff. However, the opposition

to the defendants’ motion, which was filed by the plaintiff’s pro bono counsel, frames the causes

of action as follows: (1) warrantless search of the plaintiff’s residence, contrary to the Fourth

Amendment, (2) excessive force during the arrest consisting of beating, tackling, and pepper

spraying the plaintiff without justification, and (3) denying needed medical attention (presumably

a Fourteenth Amendment claim). The defendants, for their part, read the complaint as asserting

claims of false arrest, false imprisonment, and malicious prosecution under the Fourth

Amendment, and a “Fifth Amendment” claim, the premise of which is somewhat unclear, since

no further specification of that cause was stated in the pleadings.

       Noteworthy in the context of the pending motion, the individual officers against whom the

complaint was directed were named in the pleadings only as “John Does 1-5.” The defendants

assert that the officers’ names were known to the plaintiff at least since the criminal trial

proceedings, and, further, their identities were disclosed by the defense in this case well within the

discovery period. Nevertheless, the plaintiff never has filed any amended pleading or motion to

amend the complaint to add the individual defendants by name.

                                                 II.

       Defendant Warren Police Department has moved for summary judgment under Federal

Rule of Civil Procedure 56. Summary judgment is appropriate “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). When reviewing the motion record, “[t]he court must view the

evidence and draw all reasonable inferences in favor of the non-moving party, and determine

‘whether the evidence presents a sufficient disagreement to require submission to a jury or whether




                                                -5-
it is so one-sided that one party must prevail as a matter of law.’” Alexander v. CareSource, 576

F.3d 551, 557-58 (6th Cir. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52

(1986)). “The court need consider only the cited materials, but it may consider other materials in

the record.” Fed. R. Civ. P. 56(c)(3).

       The party bringing the summary judgment motion must inform the court of the basis for its

motion and identify portions of the record that demonstrate that no material facts are genuinely in

dispute. Id. at 558. (citing Mt. Lebanon Pers. Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d

845, 848 (6th Cir. 2002)). “Once that occurs, the party opposing the motion then may not ‘rely on

the hope that the trier of fact will disbelieve the movant’s denial of a disputed fact’ but must make

an affirmative showing with proper evidence in order to defeat the motion.” Ibid. (quoting Street

v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)).

       “[T]he party opposing the summary judgment motion must do more than simply show that

there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v. Franklin

Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). Instead, that party must

designate specific facts in affidavits, depositions, or other factual material showing “evidence on

which the jury could reasonably find for” that party. Anderson, 477 U.S. at 252. If the non-moving

party, after sufficient opportunity for discovery, is unable to meet her burden of proof, summary

judgment is clearly proper. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       The party who bears the burden of proof must present a jury question as to each element

of its claim. Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000). Failure to prove an essential

element of a claim renders all other facts immaterial for summary judgment purposes. Elvis

Presley Enters., Inc. v. Elvisly Yours, Inc., 936 F.2d 889, 895 (6th Cir. 1991). It must be




                                                -6-
emphasized, however, that “[i]n evaluating the evidence, [the court] ‘draw[s] all reasonable

inferences therefrom in a light most favorable to the non-moving party.’” Rodgers v. Banks, 344

F.3d 587, 595 (6th Cir. 2003) (quoting PDV Midwest Ref., LLC v. Armada Oil & Gas Co., 305

F.3d 498, 505 (6th Cir. 2002)).

                                                   A.

        The defendants argue that Michigan law does not recognize a municipal agency such as

the police department as a juridical entity distinct from the City of which it is a part, and it therefore

cannot properly be a party to this suit. They are correct. The Sixth Circuit and district courts in

this circuit have held in numerous instances, applying the law of Michigan and similar law in other

states, that a municipal agency such as a police department is not a juridical entity amenable to

civil suit under 42 U.S.C. § 1983. McGrew v. Duncan, 333 F. Supp. 3d 730, 744 (E.D. Mich.

2018), aff’d in part, appeal dismissed in part and remanded, 937 F.3d 664 (6th Cir. 2019) (“[C]ity

departments are not separate legal entities against which a suit can be directed. McGrew’s claims

against the Detroit Police Department are therefore DISMISSED.”); Garland v. Smigielski, No.

14-865, 2015 WL 5432770, at *4 (W.D. Mich. Sept. 15, 2015), aff’d (Sept. 7, 2016) (“The Benton

Harbor Police Department is not a legal entity capable of being sued.”) (citing Howard v. Wayne

County Sheriff’s Office, 417 F. App’x 465, 467-68 (6th Cir. 2011); Petty v. County of Franklin,

Ohio, 478 F.3d 341, 347 (6th Cir. 2007)); McPhail v. County of Macomb, No. 12-12134, 2014 WL

172275, at *3 (E.D. Mich. Jan. 15, 2014) (“Michigan courts have held that, because police

departments and other municipal departments are ‘unable to raise funds for payment,’ they cannot

be sued for torts.”) (citing Machonski v. City of Detroit, 162 Mich. App. 485, 413 N.W.2d 438

(1987); McPherson v. Fitzpatrick, 63 Mich. App. 461, 234 N.W.2d 566 (1975)).




                                                  -7-
       In some instances, courts have afforded a generous reading to a complaint and construed a

claim directed at a municipal police department as a claim against the municipality itself. See,

e.g., Tysinger v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006) (“We note

at the outset that the named defendant in this action, the Police Department of the City of

Zanesville, is not a juridical entity subject to suit under Ohio law. The police department is a

subdivision of a municipal corporation, the City of Zanesville, which is subject to suit. The City

of Zanesville, Tysinger’s actual employer, ought to have been the named defendant in this action.

Yet, inasmuch as the issue has not been raised by either party or the lower court, and considering

that adjudication by default is disfavored, we liberally construe the complaint as having been

brought against the City of Zanesville and proceed to consider the merits of Tysinger’s claims.”)).

That indulgence would not help the plaintiff here, however.

       Local governmental entities, like the City of Warren, cannot be held liable

under section 1983 solely for the acts of their agents; they are accountable under that statute only

for their own conduct. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that “a

municipality cannot be held liable [under section 1983] solely because it employs a tortfeasor —

or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory”). The plaintiff, therefore, must point to an official policy, custom, or practice of

that local government as the source of the constitutional violation. Johnson v. Karnes, 398 F.3d

868, 877 (6th Cir. 2005). And he must allege facts that show a causal connection between the

policy and the injury. Bd. of Cty. Comm'rs v. Brown, 520 U.S. 397, 404 (1997); Heyerman v. Cty.

of Calhoun, 680 F.3d 642, 648 (6th Cir. 2012).

       The plaintiff has not alleged facts, either in the complaint or in his motion papers, that

would be sufficient to hold the City of Warren liable, even if it were named as a defendant in this




                                                -8-
case. In his response to the motions for summary judgment, the plaintiff offered a truncated

argument asserting only that the police department has a policy that states that officers should

“[n]ever, under any circumstance, subject a prisoner to any unnecessary or excessive application

of force.” He then asserts, without citing the record or any authority, that there is a “question of

fact” about whether the individual officers violated that policy, or whether Warren police officers

had a “regular practice” of ignoring the use of force policy.

        A police officer that violates a municipal policy that prohibits the use of excessive force

will not subject the municipality to liability under section 1983. Municipalities are only liable

under section 1983 if it is the policy or custom that causes the alleged constitutional

violation. Miller v. Calhoun County, 408 F.3d 803, 813 (6th Cir. 2005); see also City of St. Louis

v. Praprotnik, 485 U.S. 112, 122 (1988) (“[G]overnments should be held responsible when, and

only when, their official policies cause their employees to violate another person’s constitutional

rights.”).   A violation of a benign policy by an individual rogue officer cannot sustain a

constitutional claim against the city, because the section 1983 liability cannot be established under

the doctrine of respondeat superior. Monell, 436 U.S. at 691. Instead, to establish a Monell claim,

the plaintiff must “identify the policy, connect the policy to the city itself and show that the

particular injury was incurred because of the execution of that policy.” Garner v. Memphis Police

Dept., 8 F.3d 358, 364 (6th Cir. 1993).

        A “regular practice” of ignoring the city’s use-of-force policy might establish an

unconstitutional municipal custom or practice. But to succeed on that theory, the plaintiff must

offer evidence “showing . . . a history of widespread abuse that has been ignored by the City.”

Berry v. City of Detroit, 25 F.3d 1342, 1354 (6th Cir. 1994) (citing City of Canton, Ohio v.

Harris, 489 U.S. 378, 397 (1989)). The plaintiff has not even attempted to meet that requirement.




                                                -9-
       Because the plaintiff has not sued a juridical entity capable of being sued, and because even

a generous reading of the complaint will not remedy that defect, summary judgment will be granted

to the Warren Police Department.

                                                 B.

       The defendants also insist that the complaint against the John Doe defendants must be

dismissed because the plaintiff, despite having ample opportunity to do so, has made no attempt

to amend his pleadings to name the individual officers as defendants, and the case cannot proceed

against pseudonymously named individuals. There cannot be much dispute with that basic

argument.     A plaintiff “bringing a civil rights complaint must specifically identify

each defendant against whom relief is sought, and must give each defendant notice of the action

by serving upon him or her a summons and copy of the complaint.” Wendt v. Hutchinson, No. 08-

12485, 2008 WL 4280117, at *3 (E.D. Mich. Sept. 11, 2008) (citing Feliciano v. DuBois, 846 F.

Supp. 1033, 1048 (D. Mass. 1994)).

       The plaintiff offers little resistance to that argument, explaining obliquely that due to

unspecified “difficulties” arising from the pandemic situation, he was “unable” to accomplish any

timely amendment of the pleadings. He does, however, ask for permission in his response brief to

amend his complaint to add the individual officers by name.

       That option is not available to him, however, because the addition of the actual police

officers as defendants would be time-barred. The civil rights violations described in the complaint

allegedly occurred on November 2, 2017. The statute of limitations for section 1983 claims

brought by Michigan plaintiffs is three years. Forrester v. Clarenceville School District, No. 20-

12727, 2021 WL 1812700, at *3 (E.D. Mich. May 6, 2021) (“When § 1983 claims arise in

Michigan, as Plaintiffs’ claims do in this instance, ‘the appropriate statute of limitations . . . is




                                               - 10 -
[Michigan’s] three-year limitations period for personal injury claims.’” (quoting Wolfe v. Perry,

412 F.3d 707, 714 (6th Cir. 2005); citing Mich. Comp. Laws § 600.5805)). Thus, the limitations

period expired on November 2, 2020. No attempt was made within that time to amend the

pleadings, and there is no evidence that timely service on the individual officers was accomplished

or even attempted.

       Federal Rule of Civil Procedure 15 states that “[a]n amendment to a pleading relates back

to the date of the original pleading when . . . the amendment asserts a claim or defense that arose

out of the conduct, transaction, or occurrence set out — or attempted to be set out — in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). However, the Sixth Circuit has determined that the rule

“does not authorize the relation back of an amendment adding a new party.” Asher v. Unarco

Material Handling, Inc., 596 F.3d 313, 318 (6th Cir. 2010). Amendments that merely precipitate

a “substitution” of parties may in some circumstances be permitted by Rule 15(c), but “[u]nder

that rule, ‘new parties may not be added after the statute of limitations has run,’” and attempted

amendments to bring in a properly named defendant in place of a John Doe pseudonym “‘do not

satisfy the “mistaken identity” requirement of [Rule 15(c)(1)(C)(ii), formerly] Rule 15(c)(3)(B).’”

Bonds v. Daley, No. 18-5666, 2019 WL 2647494, at *2 (6th Cir. May 17, 2019) (quoting Cox v.

Treadway, 75 F.3d 230, 240 (6th Cir. 1996)).

       The plaintiff argues that his failure to add the defendants sooner was caused by his lack of

knowledge of the five police officers’ identities. The courts in this circuit have not found that to

be a good excuse. See Colson v. City of Alcoa, 458 F. Supp. 3d 887, 919 (E.D. Tenn. 2020)

(“Amending a complaint to add or substitute a named defendant for an unknown John Doe

defendant is considered a change in parties, not a mere substitution of parties. The Sixth Circuit

has held that Rule 15(c) was not intended to protect a plaintiff who does not know the identity of




                                               - 11 -
defendants and does not bother to ascertain the defendants’ identities within the limitations

period.”) (citing Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996)); see also Smith v. City of

Akron, 476 F. App’x 67, 69 (6th Cir. 2012); Bonds v. Daley, No. 18-5666, 2019 WL 2647494, at

*2 (6th Cir. May 17, 2019).

       As those decisions have recognized, it is not possible for such an amendment to salvage

time-barred claims. Here, it is undisputed that the plaintiff made no attempt to amend his pleadings

to name the individual defendants, despite the fact that he has been represented by counsel since

March 10, 2020. Moreover, the plaintiff was warned of the problematic misnomer when, soon

after the suit was commenced, the Court issued an order denying his “motion to add names of

officers to service documents,” explicitly calling out the problem that service could not be

completed on persons who were not properly named as parties to the case. Order Denying Request

to Add Names to Service Documents, ECF No. 12, PageID.45 (“This matter is before the Court

on a request by the plaintiff for an order directing ‘that the defendants named [as] John Does

#1, #2, #3, #4, and #5 be affixed to documents supplied for service.’ The Court will deny

the request because service cannot be completed, and no suit can be maintained against such

pseudonymously named parties until their identities have been discovered and amended pleadings

have been filed properly identifying them.”). That order cited decisions holding to the same

principle recognized by the above-cited authorities. Despite that early warning, the plaintiff never

made any effort within the limitations period to amend his pleadings and properly name the

defendant officers. There is no indication that service of process ever properly was completed, or

even attempted, within the limitations period.




                                                 - 12 -
       On identical facts, the Sixth Circuit has affirmed the dismissal of claims against John Doe

defendants. Bradfield v. City of Memphis, 24 F. App’x 307, 308 (6th Cir. 2001). The same result

is compelled here.

                                                 C.

       The defendants also pose a substantive argument that the plaintiff’s claims must be denied

on the merits under the rule of claim preclusion, also known as res judicata, based on the state

court’s rulings rejecting the plaintiff’s constitutional arguments in the related criminal case.

However, the Court need not — and ought not — address that issue when there is no proper party

who has been brought before the Court over whom the Court has personal jurisdiction.

                                                 III.

       The Court must dismiss the claims against one defendant because it is not a legal entity

amenable to suit, and against the others because personal jurisdiction was not obtained within the

applicable limitations period. Because there are no other defendants properly named in the suit,

the case in its entirety will be dismissed without prejudice.

       Accordingly, it is ORDERED that the defendants’ motion for summary judgment (ECF

No. 32) is GRANTED.

       It is further ORDERED that the complaint is DISMISSED WITHOUT PREJUDICE.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: May 28, 2021




                                               - 13 -
